Napton, Judge,
delivered the opinion of the court.
The assignment in Minnesota, referred to in the agreed case, classified the creditors of the assignor, and directed the debts specified in the first class to be entirely paid in preference to any debt named in the second. Under such an assignment here the title would pass, but the provision for preferences would be totally disregarded. As the management of the funds under the assignment in Minnesota is entirely beyond the reach of our courts, it is plain that it must be regarded as practically in conflict with our laws. ¥e are then asked to enforce an assignment, which could not be made and enforced if made in this state as it must and will be by the laws of Minnesota, in opposition to the claims of a creditor, resident' here, who has attached the property previous to any notice of such assignment.
It is not understood that comity requires a court to enforce a contract valid according to the laws of the place where the contract is made, if such enforcement would be attended with manifest injustice to the claims of citizens of the country where the property is located and where the claim is asserted. Justice must not be sacrificed to courtesy. (Sto. Confl. of Laws, § 388 and cases cited.) It is very obvious that if we hold the assignment to prevail over the attachment, we make a discrimination against our own citizens. "We do not merely put the citizens of Minnesota on a footing with our own in relation to property located here, but allow them to transfer the title by means which would be entirely ineffectual to accomplish such purpose here. There is no principle of comity which requires us to go so far as this. (Brown v. Knox & Bogy, 6 Mo. 306.)
The judgment of the common pleas is affirmed ;
the other judges concurring.